



Exhibit 10.1
VF CORPORATION


2004 Mid-Term Incentive Plan, as amended and restated as of October 18, 2017
1.    Purposes. This 2004 Mid-Term Incentive Plan (the "Plan") of VF Corporation
(the "Company"), as amended and restated as of October 18, 2017, is implemented
under the Company's 1996 Stock Compensation Plan (the "1996 Plan"). The Plan is
intended to provide an additional means to attract and retain talented
executives, to link a significant element of executives' compensation
opportunity to the Company's performance over more than one year, thereby
providing an incentive for successful long-term strategic management of the
Company, and otherwise to further the purposes of the 1996 Plan.
2.    Status as Subplan Under the 1996 Plan; Administration. This Plan is a
subplan implemented under the 1996 Plan, and will be administered by the
Compensation Committee of the Board of Directors in accordance with the terms of
the 1996 Plan. All of the terms and conditions of the 1996 Plan are hereby
incorporated by reference in this Plan, and if any provision of this Plan or an
agreement evidencing an award hereunder conflicts with a provision of the 1996
Plan, the provision of the 1996 Plan shall govern. Capitalized terms used in
this Plan but not defined herein shall have the same meanings as defined in the
1996 Plan.
3.    Certain Definitions. In addition to terms defined above and in the 1996
Plan, the following are defined terms under this Plan:
(a)    "Account" means the account established for a Participant under Section
7(a).
(b)    "Administrator" means the officers and employees of the Company
responsible for the day-to-day administration of the Plan and to which other
authority may be delegated under Section 10(b). Unless otherwise specified by
the Committee, the Administrator shall be the VF Corporation Pension Plan
Committee.
(c)    "Cause" means (i), if the Participant has an Employment Agreement
defining "Cause," the definition under such Employment Agreement, or (ii), if
the Participant has no Employment Agreement defining "Cause," the Participant's
gross misconduct, meaning (A) the Participant's willful and continued refusal
substantially to perform his or her duties with the Company (other than any such
refusal resulting from his or her incapacity due to physical or mental illness),
after a demand for substantial performance is delivered to the Participant by
the Board of Directors which specifically identifies the manner in which the
Board believes that the Participant has refused to perform his or her duties, or
(B) the willful engaging by the Participant in gross misconduct materially and
demonstrably injurious to the Company. For purposes of this definition, no act
or failure to act on the Participant's part shall be considered "willful" unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.
(d)    "Covered Employee" means a Participant determined by the Committee to be
likely to be a named executive officer of the Company in the year compensation
under the Plan will become payable and whose compensation in that year likely
could be non-deductible under Section 162(m) of the Internal Revenue Code, such
that the Committee has determined that compensation to such Participant under
the Plan should qualify as "performance-based compensation" for purposes of
Section 162(m).
(e)    "Disability" means (i), if the Participant has an Employment Agreement
defining "Disability," the definition under such Employment Agreement, or (ii),
if the Participant has no Employment Agreement defining "Disability," the
Participant's incapacity due to physical or mental illness resulting in the
Participant's absence from his or her duties with the Company on a full-time
basis for 26 consecutive weeks, and, within 30 days after written notice of
termination has been given by the Company, the Participant has not returned to
the full-time performance of his or her duties.
(f)    "Dividend Equivalents" means credits in respect of each PRSU representing
an amount equal to the dividends or distributions declared and paid on a share
of Common Stock, subject to Section 7(b).
(g)    "Employment Agreement" means a written agreement between the Company and
a Partici-pant securing the Participant's services as an employee for a period
of time and in effect at the later of the time of the Participant's Designation
of Participation (as defined below) or December 31, 2008 or, if no such
agreement is then in effect, an agreement providing severance benefits to the
Participant upon termination of employment in effect at the later of the time of
the Participant's Designation of Participation or December 31, 2008 (including
for this purpose an agreement providing such benefits only during a period
following a defined change in control, whether or not a change in control in
fact has occurred prior to the Participant's Termination of Employment).
(h)    "Good Reason" means "Good Reason" as defined in the Participant's
Employment Agreement. If the Participant has no such Employment Agreement, no
circumstance will constitute "Good Reason" for purposes of this Plan unless
otherwise


1



--------------------------------------------------------------------------------





specified in the agreement evidencing the Participant’s award of PRSUs.
(i)    "Participant" means an Employee participating in this Plan.
(j)    "Performance Cycle" means the period specified by the Committee over
which a designated amount of PRSUs potentially may be earned. Performance Cycles
generally will be periods comprising three consecutive fiscal years of the
Company, except as otherwise provided by the Committee with regard to PRSUs
granted for the fiscal 2016 - 2018 Performance Cycle and 2017 - 2019 Performance
Cycle. Unless otherwise determined by the Committee, for purposes of Section
8(a)(i)(B), one full year of a Performance Cycle shall be deemed to be completed
on the earlier of (i) the last day of first full fiscal year of the Performance
Cycle or (ii) the thirty-first day of December or March, as the case may be,
that is closest to the end of such fiscal year.
(k)    "Performance Goal" means the performance required to be achieved as a
condition of earning of PRSUs under the Plan. As specified in Section 6(a), for
each Participant who is a Covered Employee in a given Performance Cycle, the
Performance Goal will include at least two components, a "Pre-Set Goal" which
must be met in order for any amount to be earned and one or more "Challenge
Goals" which will then determine the amount of PRSUs such Participant will earn
for the Performance Cycle, and for each Participant who is not a Covered
Employee in a given Performance Cycle, the Performance Goal may but is not
required to include the Pre-Set Goal and will include one or more Challenge
Goals which will then determine the amount of PRSUs such Participant will earn
for the Performance Cycle.
(l)    "PRSU" or "Performance Restricted Stock Unit" means a Stock Unit which is
potentially earnable by a Participant hereunder upon achievement of the
Performance Goal. PRSUs that have been earned but deferred at the election of
the Participant continue to be referred to as PRSUs under the Plan, with the
understanding that such PRSUs are no longer forfeitable upon Termination of
Employment or based on performance.
(m)    "Pro Rata Portion" means a portion of a specified number of PRSUs
potentially earnable in a given Performance Cycle determined by multiplying such
number of PRSUs by a fraction the numerator of which is the number of calendar
days from the beginning of the Performance Cycle until a specified Proration
Date and the denominator of which is the number of calendar days in the
Performance Cycle, provided that in the case of PRSUs granted for the fiscal
2016 - 2018 Performance Cycle and 2017 - 2019 Performance Cycle, the denominator
will be the number of calendar days through December 29, 2018 and December 28,
2019, respectively, and the numerator will not exceed the number of days in the
denominator.
(n)    “Settlement Deadline” means, in the case of PRSUs granted for the fiscal
2015 - 2017 and earlier Performance Cycles, the March 15 following the end of
the Performance Cycle, and in the case of PRSUs granted for the fiscal 2016 -
2018 and later Performance Cycles, the June 15 following the end of the
Performance Cycle; provided, however, that the Committee may specify a different
Settlement Deadline for specific PRSUs so long as such Settlement Deadline is
compliant with Section 409A of the Internal Revenue Code.
(o)    "Stock Unit" means a bookkeeping unit which represents a right to receive
one share of Common Stock upon settlement, together with a right to accrual of
additional Stock Units as a result of Dividend Equivalents as specified in
Section 7(b), subject to the terms and conditions of this Plan. Stock Units,
which constitute an award under Article VIII of the 1996 Plan (including Section
8.6 thereof), are arbitrary accounting measures created and used solely for
purposes of this Plan, and do not represent ownership rights in the Company,
shares of Common Stock, or any asset of the Company.
(p)    "Target PRSUs" means a number of PRSUs designated as a target number that
potentially may be earned by a Participant in a given Performance Cycle.
(q)    "Termination of Employment" means the Participant's termination of
employment with the Company or any of its subsidiaries or affiliates in
circumstances in which, immediately thereafter, the Participant is not employed
by the Company or any of its subsidiaries or affiliates; provided, however, that
in the case of any PRSUs that constitute a deferral of compensation, Termination
of Employment shall mean a "separation from service" as defined in Treasury
Regulation § 1.409A-1(h). The date of Termination of Employment will be
determined without giving effect to any period during which severance payments
may be made to a Participant, unless otherwise specifically stated herein.
4.    Shares Available Under the Plan. Shares issuable or deliverable in
settlement of PRSUs shall be drawn from the 1996 Plan. The Committee will
monitor share usage under this Plan and the 1996 Plan to ensure that shares are
available for settlement of PRSUs in compliance with the requirements of the
1996 Plan.
5.    Eligibility. Employees who are eligible to participate in the 1996 Plan
may be selected by the Committee to participate in this Plan.
6.    Designation and Earning of PRSUs.
(a)    Designation of PRSUs, Pre-Set Goals, Challenge Goals and Related Terms.
Not later than 90 days after the beginning of a Performance Cycle (except that
this time limitation will not apply in the case of a Participant other than a
Covered


2



--------------------------------------------------------------------------------





Employee), the Committee shall (i) select Employees to participate in the
Performance Cycle, (ii) designate the Pre-Set Goal (to the extent applicable)
for the Performance Cycle, and (iii) designate for each Participant the number
of Target PRSUs and the range of PRSUs the Participant shall have the
opportunity to earn in such Performance Cycle. The time at which these terms
have been designated for a given Participant shall be the Participant's
"Designation of Participation" for the specified Performance Cycle, except that
with respect to any designation made not later than 90 days after the beginning
of a Performance Cycle, the Designation of Participation shall be the
commencement date of the Performance Cycle. The number of PRSUs potentially
earnable by each Participant shall range from 0% to a maximum percentage of a
specified number of Target PRSUs, subject to the following provisions:
(A)
In no event may the number of PRSUs that may be potentially earnable by any one
Participant in all Performance Cycles that begin in any one calendar year exceed
the applicable annual per-person limitation set forth in Section 5.3 of the 1996
Plan; and

(B)
The maximum percentage of the number of Target PRSUs that may be earned shall be
225% of the number of Target PRSUs, unless the Committee specifies a lesser
percentage.

The Pre-Set Goal is intended to be a "Performance Objective" within the meaning
of Section 8.3 of the 1996 Plan, in order to qualify PRSUs as "performance-based
compensation" under Section 162(m) of the Code. Accordingly, the Pre-Set Goal
shall be based on one or more of the performance criteria specified in Section
8.3 of the 1996 Plan. If the Pre-Set Goal applicable to a Participant who is a
Covered Employee (or if so specified for a Participant who is not a Covered
Employee) for a Performance Cycle is not achieved, no PRSUs may be earned by the
Participant for such Performance Cycle. In addition, the Committee may at any
time, in its discretion, specify the Challenge Goals applicable to one or more
years of the Performance Cycle. Challenge Goals may be specified as a table,
grid, or formula that sets forth the amount of PRSUs that will be earned upon
achievement of a specified level of performance during all or part of the
Performance Cycle (subject to the requirement that the Pre-Set Goal has been
achieved, in the case of a Participant who is a Covered Employee or if so
specified by the Committee for other Participants). For purposes of Section
162(m) of the Code, the Committee is authorized to treat the maximum percentage
of PRSUs as earned upon achievement of the Pre-Set Goal, so specification of the
Challenge Goals and related terms represents an exercise of negative discretion
by the Committee.
(b)    Adjustments to Performance Goal. The Committee may provide for
adjustments to the Performance Goal (which may include adjustments to the
Performance Cycle), to reflect changes in accounting rules, corporate structure
or other circumstances of the Company, for the purpose of preventing dilution or
enlargement of Participants' opportunity to earn PRSUs hereunder; provided,
however, that no adjustment shall be authorized if and to the extent that such
authorization or adjustment would cause the Pre-Set Goal applicable to a
Participant who is a Covered Employee not to meet the "performance goal
requirement" set forth in Treasury Regulation § 1.162-27(e)(2) under the Code.
(c)    Determination of Number of Earned PRSUs. Not later than the Settlement
Deadline following the end of each Performance Cycle, the Committee shall
determine the extent to which the Performance Goal for the earning of PRSUs was
achieved during such Performance Cycle and the number of PRSUs earned by each
Participant for the Performance Cycle. The Committee shall make written
determinations that any Pre-Set Goal and Challenge Goals and any other material
terms relating to the earning of PRSUs were in fact satisfied. The date at which
the Committee makes a final determination of PRSUs earned with respect to a
given Performance Cycle will be the "Determination Date" for such Performance
Cycle. The Committee may adjust upward or downward the number of PRSUs earned,
in its discretion, in light of such considerations as the Committee may deem
relevant (but subject to applicable limitations of the 1996 Plan, as referenced
in Section 6(a) of this Plan), provided that, with respect to a Participant who
is a Covered Employee, no upward adjustment may be made if the Pre-Set Goal has
not been achieved and adjustments otherwise shall comply with applicable
requirements of Treasury Regulation § 1.162-27(e) under the Code.
7.    Certain Terms of PRSUs.
(a)    Accounts. The Company shall maintain a bookkeeping account for each
Participant reflecting the number of PRSUs then credited to the Participant
hereunder. The Account may include subaccounts or other designations showing,
with respect to separate Performance Cycles, PRSUs that remain potentially
earnable, PRSUs that have been earned but deferred, and other relevant
information. Fractional PRSUs shall be credited to at least three decimal places
for purposes of this Plan, unless otherwise determined by the Administrator.
(b)    Dividend Equivalents and Adjustments. Unless otherwise determined by the
Administrator, Dividend Equivalents shall be paid or credited on PRSUs that have
been earned as follows:
(i)
Regular Cash Dividends. At the time of settlement of PRSUs under Section 8 or 9,
the Administrator shall determine the aggregate amount of regular cash dividends
that would have been payable to the Participant, based on record dates for
dividends since the beginning of the Performance Cycle (or, if later, the date
of the Participant's Designation of Participation), if the earned PRSUs then to
be settled had been outstanding shares of Common Stock at such record date
(without compounding of dividends but adjusted to account for splits and other



3



--------------------------------------------------------------------------------





extraordinary corporate transactions). Such aggregate cash amount will be
converted to a number of shares by dividing the amount by the Fair Market Value
of a share of Common Stock at the settlement date.
(ii)
Common Stock Dividends and Splits. If the Company declares and pays a dividend
or distribution on Common Stock in the form of additional shares of Common
Stock, or there occurs a forward split of Common Stock, then the number of PRSUs
credited to each Participant's Account and potentially earnable hereunder as of
the payment date for such dividend or distribution or forward split shall be
automatically adjusted by multiplying the number of PRSUs credited to the
Account or potentially earnable as of the record date for such dividend or
distribution or split by the number of additional shares of Common Stock
actually paid as a dividend or distribution or issued in such split in respect
of each outstanding share of Common Stock.

(iii)
Adjustments. If the Company declares and pays a dividend or distribution on
Common Stock that is not a regular cash dividend and not in the form of
additional shares of Common Stock, or if there occurs any other event referred
to in Article XI of the 1996 Plan, the Committee may determine to adjust the
number of PRSUs credited to each Participant's Account and potentially earnable
hereunder, in order to prevent dilution or enlargement of Participants' rights
with respect to PRSUs.

(c)    Statements. An individual statement relating to a Participant's Account
will be issued to the Participant not less frequently than annually. Such
statement shall report the amount of PRSUs potentially earnable and the number
of PRSUs earned and remaining credited to Participant's Account (i.e., not yet
settled), transactions therein during the period covered by the statement, and
other information deemed relevant by the Administrator. Such statement may be
combined with or include information regarding other plans and compensatory
arrangements affecting the Participant. A Participant's statements may evidence
the Company's obligations in respect of PRSUs without the need for the Company
to enter into a separate agreement relating to such obligations; provided,
however, that any statement containing an error shall not represent a binding
obligation to the extent of such error.
8.    Effect of Termination of Employment.
(a)    Termination Prior to End of a Performance Cycle. Except to the extent set
forth in subsections (i) through (v) of this Section 8(a), upon a Participant's
Termination of Employment prior to the end of a given Performance Cycle all
unearned PRSUs relating to such Performance Cycle shall cease to be earnable and
shall be canceled and forfeited, and Participant shall have no further rights or
opportunities hereunder:
(i)
Retirement.

(A) With respect to Performance Cycles for the years 2008-2010 and 2009-2011, if
Termination of Employment is due to the Retirement (as defined in the 1996 Plan)
of the Participant, the Participant shall be entitled to receive settlement of a
Pro Rata Portion of the total number of PRSUs the Participant is deemed to have
earned in accordance with this Section 8(a)(i)(A), with the Proration Date (used
to calculate the Pro Rata Portion) being the date of Retirement, except that
PRSUs relating to any Performance Cycle beginning in 2009 that has not completed
one full year as of the date of Termination of Employment will not be earnable
and will be cancelled as of the date of Termination of Employment. The
settlement of such PRSUs shall occur promptly (and in any event not later than
March 15) following completion of the fiscal year of the Company in which the
Termination of Employment occurs. Performance for any open Performance Cycle
shall be deemed to be the average performance achieved for the fiscal year(s)
completed prior to the date of settlement. Any deferral election filed by the
Participant shall be effective and apply to the settlement of the PRSUs.
(B) For any Performance Cycle commencing in 2010 or thereafter, if Termination
of Employment is due to the Retirement of the Participant, the Participant shall
be entitled to receive settlement of the total number of PRSUs the Participant
is deemed to have earned for the full Performance Cycle in accordance with
Section 6(c), except that PRSUs relating to any Performance Cycle that has not
completed one full year as of the date of Termination of Employment will not be
earnable and will be cancelled as of the date of Termination of Employment. The
settlement of PRSUs for any such Performance Cycle shall occur promptly (and in
any event not later than the Settlement Deadline) following completion of that
Performance Cycle. Any deferral election filed by the Participant shall be
effective and apply to the settlement of the PRSUs.
(ii)
Death or Disability.

    (A) With respect to Performance Cycles 2010-2012 and 2011-2013, if
Termination of Employment is due to the Participant's death or Disability, the
Participant in the case of Disability or the Participant's Beneficiary in the
case of death shall be entitled to receive settlement of a Pro Rata Portion of
the total number of PRSUs the Participant is deemed to have earned in accordance
with this Section 8(a)(ii), with the Proration Date (used to calculate the Pro
Rata Portion) being the date of death or Termination due to Disability. The
settlement of


4



--------------------------------------------------------------------------------





such PRSUs shall occur promptly (and in any event not later than March 15)
following completion of the fiscal year of the Company in which the date of
death or Termination due to Disability occurs. Performance for any open
Performance Cycle shall be deemed to be the average performance achieved for the
fiscal year(s) completed prior to the date of settlement. Any deferral election
filed by the Participant shall have no effect on the settlement of the PRSUs.
(B) With respect to any Performance Cycle commencing in 2012 or thereafter, if
Termination of Employment is due to the Participant's death or Disability, the
Participant shall be entitled to receive settlement of the total number of PRSUs
the Participant is deemed to have earned for the full Performance Cycle in
accordance with Section 6(c). Any deferral election filed by the Participant
shall have no effect on the settlement of the PRSUs.
(iii)
Involuntary Termination By the Company Not for Cause Prior to a Change in
Control. If Termination of Employment is an involuntary separation by the
Company not for Cause prior to a Change in Control, the Participant shall be
entitled to receive settlement of a Pro Rata Portion of the total number of
PRSUs the Participant is deemed to have earned in accordance with this Section
8(a)(iii), with the Proration Date (used to calculate the Pro Rata Portion)
being the earlier of (A) the last day of the payroll period with respect to
which a severance payment in the nature of salary continuation has been made and
(B) the last day of the Performance Cycle. If no severance payments are to be
made, the applicable Proration Date shall be the date of Termination of
Employment. In all cases under this Section 8(a)(iii), PRSUs relating to any
Performance Cycle beginning in 2009 or later or, with respect to the 2008-2010
Performance Cycle, as to which the Participant has been designated a participant
after July 1, 2008, in which the Participant has not participated for twelve
months as of the date of Termination of Employment (i.e., Termination occurs
within 12 months after the Participant's Designation of Participation) will not
be earnable and will be cancelled as of the date of Termination of Employment.
The settlement of PRSUs shall occur promptly (and in any event not later than
the Settlement Deadline) following completion of the applicable Performance
Cycle. Performance for any open Performance Cycle shall be deemed to be the
performance achieved for the full Performance Cycle. Any deferral election filed
by the Participant shall have no effect on the settlement of the PRSUs.

(iv)
At or Following a Change in Control, Involuntary Termination By the Company Not
for Cause or by Participant for Good Reason. If Termination of Employment occurs
at or after a Change in Control and is an involuntary separation by the Company
not for Cause or a Termination by the Participant for Good Reason, the
Participant shall be entitled to receive settlement of the total number of PRSUs
the Participant is deemed to have earned in accordance with this Section
8(a)(iv), promptly (and in any event within 30 days) following the date of
Termination of Employment. The amount of the settlement shall assume that the
Participant has remained with the Company through the completion of each open
Performance Cycle and that the performance achieved by the Company for each such
Performance Cycle is the average of the performance achieved for the completed
year(s) in such Performance Cycle if greater than 100% (i.e., the performance
required to earn at least the Target PRSUs), or, if such average is less than
100%, the performance achieved shall be deemed to be the average of the actual
performance for the completed year(s) in such Performance Cycle (if any)
together with performance for years not yet complete being deemed to be 100% of
target performance. Any deferral election filed by the Participant shall have no
effect on the settlement of the PRSUs.

(v)
Termination by the Company for Cause or Voluntary Termination by the
Participant. If Termination of Employment is either by the Company for Cause or
voluntary by the Participant (excluding a Termination for Good Reason following
a Change in Control and excluding a Retirement), PRSUs relating to each
Performance Cycle which has not yet ended will cease to be earnable and will be
canceled.

The foregoing provisions notwithstanding, in the case of any PRSUs that
constitute a deferral of compensation for purposes of Code Section 409A: (i) if
such PRSUs would be settled at a date related to a Termination of Employment
(other than due to death) under this Section 8(a) (or in connection with a
permitted elective deferral of the PRSUs), such settlement date would be within
six months after the Termination of Employment, and the Participant is a
"Specified Employee" at the date of Termination of Employment under Code Section
409A, then the settlement date will be delayed until the date six months after
Termination of Employment; (ii) if a fiscal year ends in December, any
settlement required to follow such fiscal year end shall occur only on or after
January 1; and (iii) if a Change in Control occurs but in connection therewith
no event has occurred that constitutes a change in the ownership of the Company,
a change in effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company (as defined in Treasury
Regulation § 1.409A-3(i)(5)), then the time of settlement under Section 8(a)(iv)
shall not be as specified therein but shall instead be at the applicable time
under Section 8(a)(iii). PRSUs for a given Performance Cycle each will be deemed
a separate payment for purposes of Code Section 409A. It is intended that PRSUs
that are not electively deferred hereunder constitute short-term deferrals under
Treasury Regulation § 1.409A-1(b)(4), unless otherwise specifically designated
by the Company in the case of a specified Participant or class of PRSUs.


5



--------------------------------------------------------------------------------





(b)    Termination After Performance Cycle. Upon a Participant's Termination of
Employment at or after the end of a Performance Cycle, all PRSUs resulting from
such Performance Cycle shall be settled in accordance with Section 9(a) as
promptly as practicable after the Determination Date with respect to such
Performance Cycle, except that, if the Participant has timely filed an
irrevocable election to defer settlement of PRSUs following a Termination of
Employment due to Retirement, such PRSUs shall be settled in accordance with
such deferral election.
(c)    Release. Any settlement of PRSUs following Termination of Employment may
be delayed by the Committee if the Participant's Employment Agreement or any
policy of the Committee then in effect conditions such settlement or severance
payments upon the Company receiving a full and valid release of claims against
the Company. In such case, the Company shall supply the form of release to the
Participant by the date of Termination of Employment, and Participant must sign
the release and not revoke it by such date as may be specified by the Company
but in no event later than 52 days after Termination of Employment. If such
52-day period would begin in one calendar year and end in the next, then
settlement shall only occur in the latter calendar year.
9.    Settlement of PRSUs.
(a)    Settlement If PRSUs Not Deferred. Not later than the Settlement Deadline
following the end of each Performance Cycle, the Committee shall settle all
PRSUs earned in respect of such Performance Cycle, other than PRSUs deferred
under Section 9(b) or settled as specified in Section 8, by issuing and/or
delivering to the Participant one share of Common Stock for each PRSU being
settled. Such issuance or delivery shall occur as promptly as practicable after
the Determination Date for the Performance Cycle.
(b)    Deferral of PRSUs. If and to the extent authorized by the Committee, at
any time on or before such date as may be specified by the Administrator, the
Participant may elect to defer settlement of PRSUs to a date (i) later than the
Determination Date for the Performance Cycle to which the PRSUs relate or (ii)
later than Termination of Employment due to Retirement, as specified by the
Participant; provided, however, that an optional deferral shall be subject to
such additional restrictions and limitations as the Committee or Administrator
may from time to time specify, including for purposes of ensuring that the
Participant will not be deemed to have constructively received compensation in
connection with such deferral. Dividend equivalents shall accrue on deferred
PRSUs and shall be paid in cash annually to the Participant at an annual payment
date set by the Administrator, without interest or compounding. Other provisions
of the Plan notwithstanding, if any legislation or regulation imposes
requirements on elective non-qualified deferred compensation that are
inconsistent with the Plan and procedures hereunder, if Participants are not
afforded an opportunity under such legislation or regulation to withdraw or
modify their prior elections or deferred compensation resulting therefrom, then
(i) if the prior deferrals can be automatically modified to conform to the
requirements of the legislation or regulation with the Participant being deemed
not to be in constructive receipt of the deferred compensation, then such
modification automatically shall be in effect, and (ii) if not, then such
deferral will immediately end and the deferred PRSUs shall be promptly settled
in accordance with the Plan; provided, however, that if a Participant would be
deemed to be in constructive receipt of any deferred amounts solely because of
this provision, the provision shall be void and of no effect.
(c)    Creation of Rabbi Trust. If and to the extent authorized by the
Committee, the Company may create one or more trusts and deposit therein Common
Stock or other property for delivery to the Participant in satisfaction of the
Company's obligations hereunder. Any such trust shall be a "rabbi" trust that
shall not jeopardize the status of the Participant's rights hereunder as
"unfunded" deferred compensation for federal income tax purposes. If so provided
by the Committee, upon the deposit by the Committee of Common Stock in such a
trust, there shall be substituted for the rights of the Participant to receive
settlement by issuance and/or delivery of Common Stock under this Plan a right
to receive property of the same type as and equal in value to the assets of the
trust (to the extent that such assets represent the full amount of the Company's
obligation at the date of deposit). The trustee of the trust shall not be
permitted to diversify trust assets by voluntarily disposing of shares of Common
Stock in the trust and reinvesting proceeds, but such trustee may be authorized
to dispose of other trust assets and reinvest the proceeds in alternative
investments, subject to such terms, conditions, and limitations as the Committee
may specify, including for the purpose of avoiding adverse accounting
consequences to the Company, and in accordance with applicable law.
(d)    Settlement of PRSUs at the End of the Deferral Period. Not later than 15
days after the end of any elective period of deferral or immediately in the case
of a deferral period ending upon a Change in Control, the Company will settle
all PRSUs then credited to a Participant's Account by issuing and/or delivering
to the Participant one share of Common Stock for each PRSU being settled. Any
deferral period will end on an accelerated basis immediately prior to a Change
in Control, except as limited under Section 8(a) (final paragraph) and Section
9(b).
(e)    Manner of Settlement. The Committee or Administrator may, in its or his
or her sole discretion, determine the manner in which shares of Common Stock
shall be delivered by the Company, including the manner in which fractional
shares shall be dealt with; provided, however, that no certificate shall be
issued representing a fractional share. In furtherance of this authority, PRSUs
may be settled by the Company issuing and delivering the requisite number of
shares of Common Stock to a member firm of the New York Stock Exchange which is
also a member of the National Association of Securities Dealers, as selected by
the Company from time to time, which shares shall be deposited by such member
firm in separate brokerage accounts


6



--------------------------------------------------------------------------------





for each Participant. If there occurs any delay between the settlement date and
the date shares are issued or delivered to the Participant, a cash amount equal
to any dividends or distributions the record date for which fell between the
settlement date and the date of issuance or delivery of the shares shall be paid
to the Participant together with the delivery of the shares.
(f)    Settlement of PRSUs Held by Non-US Residents. Other provisions of the
Plan (including Section 9(e)) notwithstanding, PRSUs credited to the Account of
a Participant who resides in or is subject to income tax laws of a country other
than the United States may be settled in cash, in the discretion of the
Committee. The cash amount payable in settlement of each PRSU shall equal the
Fair Market Value of a share at the date of not more than five business days
before the date of settlement. The Committee is authorized to vary the terms of
participation of such foreign Participants in any other respect (including in
ways not consistent with the express provisions of the Plan) in order to conform
to the laws, regulations, and business customs of a foreign jurisdiction.
(g)    Tax Withholding. The Company shall deduct from any settlement of a
Participant's PRSUs and cash dividends paid in respect of any deferred PRSUs any
Federal, state, or local withholding or other tax or charge which the Company is
then required to deduct under applicable law. In furtherance of this
requirement, the Company shall withhold from the shares of Common Stock issuable
or deliverable in settlement of a Participant's PRSUs the number of shares
having an aggregate Fair Market Value equal to any Federal, state, and local
withholding or other tax or charge which the Company is required to withhold
under applicable law, unless the Participant has otherwise elected and has made
other arrangements satisfactory to the Company to pay such withholding amounts
or unless otherwise determined by the Committee.
(h)    Non-Transferability. Unless otherwise determined by the Committee,
neither a Participant nor any beneficiary shall have the right to, directly or
indirectly, alienate, assign, transfer, pledge, anticipate, or encumber (except
by reason of death) any PRSU, Account or Account balance, or other right
hereunder, nor shall any such PRSU, Account or Account balance, or other right
be subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or any
beneficiary, or to the debts, contracts, liabilities, engagements, or torts of
the Participant or any Beneficiary or transfer by operation of law in the event
of bankruptcy or insolvency of the Participant or any beneficiary, or any legal
process.
10.    General Provisions.
(a)    Changes to this Plan. The Committee may at any time amend, alter,
suspend, discontinue, or terminate this Plan, and such action shall not be
subject to the approval of the Company's shareholders; provided, however, that,
without the consent of an affected Participant, no such action may materially
impair the rights of such Participant under this Plan. The foregoing
notwithstanding, the Committee may, in its discretion, accelerate the
termination of any Performance Cycle or any deferral period and the resulting
settlement of PRSUs with respect to an individual Participant or all
Participants, except that any accelerated settlement of PRSUs that constitute a
deferral of compensation under Code Section 409A may occur only in compliance
with applicable Regulations and interpretations of Section 409A.
(b)    Delegation of Administrative Authority. The Committee may, in writing,
delegate some or all of its power and responsibilities under the Plan to the
Administrator or any other officer of the Company or committee of officers and
employees, except such delegation may not include (i) authority to amend the
Plan under Section 10(a), (ii), with respect to any executive officer of the
Company, authority under Section 6 or other authority required to be exercised
by the Committee in order that compensation under the Plan will qualify as
performance-based compensation under Section 162(m) of the Code, or (iii)
authority that otherwise may not be delegated under the terms of the 1996 Plan,
this Plan, or applicable law. In furtherance of this authority, the Committee
hereby delegates to the Administrator, as from time to time designated,
authority to administer the Plan and act on behalf of the Committee to the
fullest extent permitted under this Section 10(b). This delegation of authority
to the Administrator shall remain in effect until terminated or modified by
resolution of the Committee (without a requirement that the Plan be amended
further). The authority delegated to the Administrator hereunder shall include:
(i)
Authority to adopt such rules for the administration of the Plan as the
Administrator considers desirable, provided they do not conflict with the Plan;
and

(ii)
Authority under Section 9(b) to impose restrictions or limitations on
Participant deferrals under the Plan, including in order to promote
cost-effective administration of the Plan; no restriction or limitation on
deferrals shall be deemed to conflict with the Plan.

No individual acting as Administrator (including any member of the committee
serving as Administrator) shall participate in a decision directly affecting his
or her own rights or obligations under the Plan, although participation in a
decision affecting all Participants shall not be prohibited by this provision.
(c)    Nonexclusivity of the Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
(d)    Effective Date and Plan Termination. This Plan became effective on
January 1, 2004, following its approval by the Committee. This Plan was most
recently amended and restated by the Committee on October 18, 2017. This Plan
will


7



--------------------------------------------------------------------------------





remain in effect until such time as the Company and Participants have no further
rights or obligations under this Plan in respect of PRSUs not yet settled or the
Committee otherwise terminates this Plan.
 




8

